UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7863


LAWRENCE THOMPSON,

                  Plaintiff - Appellant,

             v.

MARY B. CARLISLE,      d/b/a   CEO   Admin.;   KEITH    DAVIS,   d/b/a
Security Off.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cv-00452)


Submitted:    January 13, 2010               Decided:    February 3, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Thompson, Appellant Pro Se. Christie Sue Utt, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence        Thompson       appeals        the    district      court’s

judgment order granting summary judgment to the Defendants and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have reviewed the record and find no reversible error.

             We review a district court’s order granting summary

judgment de novo.          Jennings v. University of N.C., 482 F.3d 686,

694 (4th Cir. 2007).            “At the summary judgment stage, facts must

be viewed in the light most favorable to the nonmoving party

only    if   there    is    a    ‘genuine’       dispute    as    to   those    facts.”

Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Fed. R. Civ.

P.     56(c)).       Summary     judgment        “should     be   rendered      if     the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(c).               The relevant inquiry in

a summary judgment analysis is “whether the evidence presents a

sufficient       disagreement      to   require      submission        to   a   jury    or

whether it is so one-sided that one party must prevail as a

matter of law.”        Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52    (1986).       An      otherwise       properly    supported       motion     for

summary judgment will not be defeated by the existence of some

factual dispute; rather, only disputes over facts that might

affect the outcome of the suit under the governing law will

                                            2
properly preclude the entry of summary judgment.                           Id. at 248.

Indeed, to withstand a motion for summary judgment, the non-

moving   party      must   produce         competent      evidence     sufficient     to

reveal the existence of a genuine issue of material fact for

trial.   Fed. R. Civ. P. 56(e)(2); see Thompson v. Potomac Elec.

Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (“Conclusory or

speculative       allegations        do     not     suffice,     nor   does    a    mere

scintilla    of    evidence”    in        support    of    the   non-moving    party’s

case.) (internal quotation marks and citations omitted).

             We find Thompson failed to show a genuine issue of

material fact that would affect the outcome of his complaint

under the governing law.             He failed to show Davis’ conduct was

anything more than negligent.               See Beck v. Wilson, 377 F.3d 884,

890   (8th   Cir.    2004).          He    also     failed     to   show   that    those

attending to his medical needs exercised anything other than

their professional judgment.                 See Patten v. Nichols, 274 F.3d

829, 838-39 (4th Cir. 2001).

             Accordingly,       we        affirm.         We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                             3